DETAILED ACTION
Applicant’s arguments and claim amendments filed 10/11/2021, regarding the previous 35 USC 102 rejections of claims 1, 2, 4-7 and 15-19 have been considered and are persuasive due to the amendment of the claims.  Therefore, the previous 35 USC 102 rejections of claims 1, 2, 4-7 and 15-19 have been withdrawn.  However, a new ground of rejection is presented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-7 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mak (US 2011/0229777, as disclosed by the Applicant in the IDS forms, hereinafter Mak) in view of Claussen et al. (US 2014/0322608, hereinafter Claussen).
Regarding claims 1 and 6, Mak discloses a battery (abstract) comprising: a cathode made of a bicontinuous body having a three-dimensional network structure including a plurality of nanostructures and bonded portions of the nanostructures are fully capable of being deformable (para. 40-42, 85, 88, 119-121 carbon nanotube structure); an anode (para. 119-121 zinc anode); and an electrolyte made of a salt and sandwiched between the cathode (para. 119-121).  Mak further discloses wherein an anode catalyst carried by the cathode, wherein the catalyst is made of zinc (para. 119-121 anode catalyst of zinc indirectly carried by cathode when stacked together). However, Mak does not disclose that the cathode nanostructures are flexible structures.   Claussen discloses that carbon nanotube arrayed structures for cathodes can be made to be flexible structures in order to be able to form into desired shapes for electrochemical storage (Claussen para. 328, 331).  Therefore, it would be obvious for one of ordinary skill in the art to have carbon nanotube flexible nanostructures for cathodes in order to be able to form into desired shapes for electrochemical storage.
Regarding claim 2, the combination of Mak and Claussen discloses the battery according to claim 1, as shown above, and the combination of Mak and Claussen further discloses wherein each of the plurality of nanostructures comprises: one of a nanosheet and a nanofiber, wherein the nanosheet and nanofibers are a network of flexible carbon nanotubes (Mak para. 119-121, Claussen para. 328, 331 see claim 1 rejection).  
Regarding claim 4, the combination of Mak and Claussen discloses the battery according to claim 1, as shown above, and the combination of Mak and Claussen further discloses wherein the electrolyte is made of an aqueous solution of potassium chloride (para. 109, 119-121)
Regarding claim 5, the combination of Mak and Claussen discloses the battery according to claim 1, as shown above, and the combination of Mak and Claussen further discloses wherein housing configured to accommodate a cell including the cathode, the electrolyte, and the anode, wherein the housing is made of a naturally degradable material (para. 119-121)
Regarding claims 7 and 15-19, the combination of Mak and Claussen discloses the battery according to claims 1-6 as shown above, and the combination of Mak and Claussen further discloses that the cathode is an air electrode (Abstract, para. 119-121).

Response to Arguments
Applicant’s arguments and claim amendments filed 10/11/2021, regarding the previous 35 USC 102 rejections of claims 1, 2, 4-7 and 15-19 have been considered and are persuasive due to the amendment of the claims.  Therefore, the previous 35 USC 102 rejections of claims 1, 2, 4-7 and 15-19 have been withdrawn.  However, a new ground of rejection is presented.

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK A CHERNOW whose telephone number is (571)270-7962.  The examiner can normally be reached on Monday-Wednesday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANK A CHERNOW/Examiner, Art Unit 1729 
/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729